Name: Commission Regulation (EEC) No 783/77 of 18 April 1977 fixing in respect of the 1976 crop export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 4 . 77No L 95/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 783/77 of 18 April 1977 fixing in respect of the 1976 crop export refunds for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( ¢), as last amended by the Act of Accession (2 ), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas by virtue of Article 9 of Regulation (EEC) No 727/70 the difference between the world market prices of the products referred to in Article 1 of that Regulation and their prices within the Community may be covered by an export refund ; Whereas, pursuant to Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds (3 ), the granting of export refunds is to be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors indicated in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas the market for the variety Round Tip is char ­ acterized by limited outlets and by exceptionally high marketing costs ; whereas the specific market characte ­ ristics of the variety Round Tip constitute in the sense of Article 4 of the abovementioned Regulation , one of the exceptional cases referred to in the second subpara ­ graph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 and therefore permit the fixing of the refund outside the limits set by this Article ; Whereas, in view of current export possibilities and of market conditions in the Community, it is appropriate that a refund be granted for certain varieties of the 1976 crop in respect of the countries listed in the Annex hereto ; Whereas, in order to facilitate marketing, encourage ­ ment should be given to finding outlets rapidly ; whereas, therefore, the period during which export refunds may be granted for certain varieties from the 1976 crop should be limited ; Whereas, applying the abovementioned rules and criteria to existing conditions in the tobacco market, and in particular to prices in the Community and on the world market, it follows that the amount of the refund and the products and countries in respect of which it should apply should be as specified in the Annex hereto ; Whereas the Management Committee for Raw Tobacco has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1976 crop in respect of which the export refund provided for in Article 9 of Regulation (EEC) No 727/70 shall be granted, and the amount of such refund and the third countries of destination for which it shall apply, shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 94, 28 . 4 . 1970 , p . 1 . ( 2 ) OJ No L 73 , 27 . 3 . 1972 , p . 14 . I1 ) OJ No L 39 , 17 . 2 . 1971 , p . 1 . 19 . 4 . 77 Official Journal of the European Communities No L 95/ 15 ANNEX Tobacco from the 1976 crop Serial No Varieties Amount of refund (u.a. / kg) Countries of destination la Badischer Geudertheimer 0.28 \ lb Forchheimer Havanna [ to all third countries 2 Badischer Burley E 0.28 ' 1 la lib Burley I Maryland 0.21 0.21 ( to all third countries with the excep ­tion of the USA and Canada 14 Beneventano 0.21 to all third countries 15 16 Xanti-YakÃ Perustitza 0.18 0.18 j to all third countries with the excep ­tion of Greece , Turkey and Yugosla ­via 17 Erzegovina 0.18 ) 18 (a) Round Tip (b ) Scafati (c ) Sumatra I 0.70 to all third countries with the excep ­ tion of the USA and Canada